Citation Nr: 0810249	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-26 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and, 
if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from July 1974 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which appears to have reopened the 
veteran's claim for service connection for hypertension and 
denied the claim for service connection for high cholesterol.  

The veteran presented testimony at the RO before a Decision 
Review Officer (DRO) in February 2004.  A transcript of the 
hearing is of record.  

As will be discussed in more detail below, the veteran's 
original claim for entitlement to service connection for 
hypertension was adjudicated by the RO as entitlement to 
service connection for a heart condition with sinus 
bradycardia and hypertension.  See November 1991 and August 
1992 rating decisions.  The veteran has made several 
references to problems with his heart since the issuance of 
these rating decisions, to include arteriosclerotic heart 
disease (ASHD), blockage of his heart, and a slight 
arrhythmia.  See September 2003 VA Form 9; May 2004 VA Form 
21-4138.  It appears that he is seeking to reopen his claim 
for entitlement to service connection for a heart condition.  
As review of the claims folder does not reveal that the RO 
has addressed this issue, it is REFERRED for appropriate 
action.  




FINDINGS OF FACT

1.  High cholesterol is not a disability for which VA 
compensation is payable.

2.  An unappealed August 1992 rating decision denied the 
claim for service connection for a heart condition with sinus 
bradycardia and hypertension on the basis that the condition 
was not found on examination (no current disability).  

3.  Additional evidence received since August 1992 on the 
issue of service connection for hypertension is new and 
material, as it includes evidence related to an unestablished 
fact necessary to substantiate the claim.  

4.  There is no medical evidence of record showing that the 
veteran's hypertension is etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2007).

2.  The August 1992 rating decision that denied entitlement 
to service connection for a heart condition with sinus 
bradycardia and hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1992).

3.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

4.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claim

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

The veteran contends that he suffers from high cholesterol as 
a result of service.  He asserts that the condition was 
discovered while on active duty, that control of high 
cholesterol was of great concern during service, and that he 
is currently receiving treatment for high cholesterol.  The 
veteran also reports undergoing an angioplasty to clear a 
blockage that had been discovered in service.  See March 2002 
VA Form 21-4138; January 2003 notice of disagreement (NOD); 
September 2003 VA Form 9; February 2004 hearing transcript; 
May 2004 VA Form 21-4138.  

The veteran's service medical records reveal that he was 
found to have elevated cholesterol/triglycerides/elevated 
low-density lipoprotein (LDL) level in November 1989.  See 
medical record.  The following month, he was referred for a 
consultation due to elevated blood lipids with a provisional 
diagnosis of hyperlipidemia.  He was familiarized with 
dietary restrictions for lipid lowering diet.  See DA Form 
4700.  At the time of his retirement from service, the 
veteran's triglyceride level was 215, cholesterol was 220 and 
glucose was 94; the veteran was noted to have 
hypercholesterolemia.  See April 1991 report of medical 
examination.  

Post-service medical evidence reveals that the veteran has 
received treatment for hypercholesterolemia and 
hypertriglyceridemia.  See records from Dr. Woodard; VA 
treatment records and clinical lab reports.  

The evidence of record does not support the claim for 
entitlement to service connection for high cholesterol.  High 
cholesterol is also referred to as hypercholesterolemia or 
hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
elevated cholesterol or hypertriglyceridemia causes any 
impairment of earning capacity.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citation omitted); see 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection can only be granted for a disability 
resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Despite the in-service evidence that 
reveals elevated cholesterol, triglycerides, and LDL level, 
and post-service evidence that reveals the veteran is treated 
for hypercholesterolemia and hypertriglyceridemia, high 
cholesterol is a laboratory finding that manifests itself 
only in laboratory test results and is not a disability for 
which service connection can be granted.  As such, service 
connection for high cholesterol is not warranted.  

II.	New and material evidence claim

The veteran seeks to establish service connection for 
hypertension.  See March 2002 VA Form 21-4138.  The RO 
appears to have reopened the claim, but has continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran initially filed a claim for entitlement to 
service connection for hypertension in August 1991.  See VA 
Form 21-526.  The issue was adjudicated as entitlement to 
service connection for a heart condition with sinus 
bradycardia and hypertension.  See November 1991 and August 
1992 rating decisions.  The August 1992 rating decision 
denied the claim on the basis that the condition was not 
found on examination (no current disability).  The veteran 
was informed of this decision by letter dated September 21, 
1992, but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1992) (a 
claimant must file a NOD with a determination by the agency 
of original jurisdiction (AOJ) within one year from the date 
that that agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2007).

The veteran filed a claim to reopen in March 2002, and this 
appeal ensues from the January 2003 rating decision that 
appears to have reopened the claim, but continued the denial 
of service connection for hypertension.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In addition to establishing entitlement to service connection 
on a direct basis, hypertension may also be service-connected 
if it became manifest to a degree of 10 percent within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  Pursuant to VA regulations, hypertension means that 
diastolic blood pressure is predominantly 90mm or greater.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2007).  

Evidence before the RO in August 1992 consisted of the 
veteran's service medical records, which are devoid of 
reference to complaint of, or treatment for, high blood 
pressure or hypertension.  At the time of his retirement from 
active service, the veteran denied high or low blood pressure 
and a clinical evaluation of his vascular system was normal.  
See April 1991 report of medical examination.  The evidence 
also included several VA compensation and pension (C&P) 
examination reports, during which there was no complaint of 
high blood pressure or hypertension made by the veteran or 
any notation related to either condition made by the 
examining physicians.  See February 1968 (blood pressure 
readings of 108/70, 114/72 and 110/70) and February 1974 
reports (blood pressure 120/80).  

During a May 1992 VA C&P general medical examination, which 
was conducted in conjunction with his original claim, the 
veteran reported being told previously that he had 
hypertension.  He denied being placed on any medication for 
this condition or having any recent blood pressure readings, 
but indicated that he had dieted and used exercise to control 
the condition.  Examination of the veteran's cardiovascular 
system was normal and his sitting blood pressure was 140/80.  
There was no diagnosis of high blood pressure or hypertension 
made.  

Evidence added to the record since the RO's 1992 decision 
includes both VA and private treatment records, which contain 
diagnoses of hypertension.  See e.g., July 2002 record from 
Decatur VA outpatient clinic; April 2004 record from Dr. 
Woodard.  These records are new, as they were not of record 
when the RO issued its August 1992 rating decision.  They are 
also material, as they raise a reasonable possibility of 
substantiating the claim.  Having found that new and material 
evidence has been presented, the claim for entitlement to 
service connection for hypertension is reopened for review on 
the merits.  

The veteran contends that he has hypertension as a result of 
active service, and asserts this condition is clearly 
indicated in his service medical records.  The veteran 
reports that the stress of military life and worry over his 
health caused his hypertension.  He also asserts that 
hypertension is directly related to high cholesterol as it is 
indicative of high levels of fat in the blood which causes 
hardening of the arteries and results in hypertension.  See 
March 2002 VA Form 21-4138; January 2003 NOD; September 2003 
VA Form 9; February 2004 transcript.

The Board finds that service connection for hypertension must 
be denied.  As an initial matter, and as noted above, the 
veteran's service medical records are devoid of reference to 
complaint of, or treatment for, high blood pressure or 
hypertension.  His blood pressure was measured throughout 
both periods of active service; while there are several 
diastolic pressure readings of 90, the diastolic blood 
pressure was not predominantly 90mm or greater throughout 
service.  See service medical records.  At the time of his 
retirement, the veteran denied having high or low blood 
pressure, his blood pressure was measured at 124/77, and 
there was no notation related to high blood pressure or 
hypertension.  See April 1991 report of medical examination.  
Moreover, there is no evidence of hypertension within one 
year of the veteran's separations from service.  See 
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007); February 1968, February 1974 and May 1992 VA 
C&P examination reports.

The Board acknowledges the veteran's contention that he was 
warned of elevated blood pressure on several occasions, and 
also acknowledges the more recent post-service medical 
evidence that reveals he has been diagnosed with 
hypertension.  See February 2004 transcript; VA treatment 
records; records from Dr. Woodard.  There is no competent 
medical evidence of record, however, that establishes a link 
between hypertension and service.  The veteran's own 
statements that hypertension had its onset during service or 
is related to his active service are not competent.  In the 
absence of competent medical evidence showing that the 
veteran's hypertension had is onset during service or is 
related to service, service connection is not warranted and 
the claim must be denied.  See 38 C.F.R. § 3.303 (2007).  

At this juncture, the Board must also acknowledge the 
veteran's contention that his diagnosed hypertension is 
directly related to high cholesterol.  In addition to 
establishing service connection on a direct or presumptive 
basis, service connection may also be granted on a secondary 
basis for a disability that is proximately due to or the 
result of an established service-connected disorder.  38 
C.F.R. § 3.310 (2007).  Similarly, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, 
however, the veteran's claim for entitlement to service 
connection for high cholesterol has been denied on the basis 
that high cholesterol is not a disability for which VA 
compensation is payable.  As such, the veteran's claim that 
high cholesterol has caused hypertension cannot be allowed.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for hypertension has been 
reopened, any defect in the notice as required by Kent would 
be harmless.  

Prior to the issuance of the January 2003 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See March 2002 letter.  Although the veteran may 
not have been specifically informed of the need to provide 
any evidence in his possession that pertains to the claim, 
the March 2002 letter did ask him to send information 
describing additional evidence, or the evidence itself, to 
the RO, which would include evidence in his possession.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, VA, and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination in 
conjunction with his original claim, which the Board 
acknowledges was conducted prior to the veteran being 
diagnosed with hypertension.  See May 1992 VA examination 
report.  Remand for a medical opinion as to the etiology of 
hypertension is not warranted, however, because the service 
medical records are negative for any complaints or findings 
of high blood pressure or hypertension, there is no evidence 
of continuity of symptomatology, and there is no medical 
evidence suggesting a nexus to service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for high cholesterol is denied.  

The reopened claim for service connection for hypertension is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


